Citation Nr: 0810003	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Whether the reduction of a disability rating for olecranon 
bursa, left elbow, from 20 percent to 0 percent, was proper.

2. Entitlement to a disability rating of 10 percent based on 
multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1994 to May 
1995, April 1996 to September 1996, October 1998 to April 
1999, and March 2000 to June 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire that reduced the veteran's 
disability rating for olecranon bursa, left elbow, from 20 
percent to 0 percent, and denied the veteran's claim of 
entitlement to a disability rating of 10 percent based on 
multiple, noncompensable, service-connected disabilities.  
The veteran perfected a timely appeal of these determinations 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

These matters must be remanded for the following reasons.

With respect to the question of whether the reduction of a 
disability rating for olecranon bursa, left elbow, from 20 
percent to 0 percent, was proper, the Board notes that the 
veteran was originally granted a disability rating of 20 
percent for olecranon bursa, left elbow, in a January 2001 
rating decision, with an effective date of August 10, 2000.  
The Board also notes that the RO, in its October 2005 rating 
decision, reduced the veteran's rating for olecranon bursa, 
left elbow, from 20 percent to 0 percent, effective January 
1, 2006.

For ratings that have continued for 5 years or more at the 
same level, additional requirements and considerations, 
provided in 38 C.F.R. § 3.344(a) and (b), must be shown to 
have been met and considered before VA reduces ratings based 
on improvement in disability.  38 C.F.R. § 3.344(c).  
However, the provisions of 38 C.F.R. § 3.344(a) and (b) do 
not apply to disabilities that have not become stabilized and 
are likely to improve.  Id.  The duration of a rating for 
these purposes is measured from the effective date assigned 
that rating until the effective date of the actual reduction.  
Brown v. Brown, 5 Vet. App. at 413, 418 (1993).  As the 
effective date assigned the veteran's 20 percent rating was 
August 10, 2000, and the effective date of the actual 
reduction was January 1, 2006, the veteran's 20 percent 
rating for olecranon bursa, left elbow, had continued for 5 
years or more at the same level.  Thus, the additional 
requirements and considerations, listed in 38 C.F.R. 
§ 3.344(a) and (b), must have been shown to have been met and 
considered before VA reduced the veteran's rating based on 
improvement in disability.

However, the RO, in its March 2006 Statement of the Case, 
indicated that the provisions of the regulation pertaining to 
sustained improvement had been considered, but that the 
initial examination did not show that the veteran's condition 
had become stabilized, and that it was specifically noted in 
the January 2001 rating decision that veteran's condition was 
likely to improve and that the disability was subject to a 
re-examination.  The RO also indicated that VA regulations 
provided that examinations disclosing improvement in 
disabilities that had not become stabilized and are likely to 
improve will warrant reduction in rating.  Thus, while the RO 
noted the provisions of 38 C.F.R. § 3.344 regarding 
stabilization of disability ratings, it found that such 
provisions were not applicable in the instant case, and 
adjudicated the matter without applying 38 C.F.R. § 3.344(a) 
and (b).  As the veteran's 20 percent rating for olecranon 
bursa, left elbow, had continued for 5 years or more at the 
same level, the provisions of 38 C.F.R. § 3.344(a) and (b) 
were applicable in any VA reduction of such rating, and the 
RO therefore erred in not applying these provisions.

Although the Board is not authorized to make final 
determinations on issues that have not been considered by the 
agency of original jurisdiction, it may consider regulations 
that have not been considered by the agency of original 
jurisdiction where the claimant will not be prejudiced by its 
actions.  See VAOPGCPREC 16-92.  However, in the instant 
case, the Board cannot determine that the veteran will not be 
prejudiced by a final determination on the question of 
whether the reduction of a disability rating for olecranon 
bursa, left elbow, from 20 percent to 0 percent, was proper, 
pursuant to the provisions of 38 C.F.R. § 3.344, where there 
has not been initial consideration of this issue by the RO 
under the applicable provisions.  Thus, this matter must be 
remanded for RO readjudication of the instant issue, 
including application of the provisions of 38 C.F.R. § 3.344.

Also, as the question of whether the reduction of a 
disability rating for olecranon bursa, left elbow, from 20 
percent to 0 percent, was proper is determinative of whether 
the veteran has multiple, noncompensable, service-connected 
disabilities, the Board finds that the resolution of the 
veteran's rating reduction claim impacts his claim of 
entitlement to a disability rating of 10 percent based on 
multiple, noncompensable, service-connected disabilities.  
See 38 C.F.R. § 4.16(a).  Under these circumstances, the 
Board finds that the rating reduction issue is inextricably 
intertwined with the claim of entitlement to a disability 
rating of 10 percent based on multiple, noncompensable, 
service-connected disabilities.  Thus, a decision by the 
Board at this time with respect to the veteran's claim for a 
disability rating of 10 percent based on multiple, 
noncompensable, service-connected disabilities would be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Finally, VA has a duty under the Veterans Claims Assistance 
Act of 2000 (VCAA) to notify a claimant and any designated 
representative of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  The veteran was provided no 
such notice with respect to the claim of entitlement to a 
disability rating of 10 percent based on multiple, 
noncompensable, service-connected disabilities.  Therefore, 
the veteran must be provided notice on this issue in 
accordance with the VCAA.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate a claim 
of entitlement to a disability rating 
of 10 percent based on multiple, 
noncompensable, service-connected 
disabilities.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal in accordance with the 
provisions of 38 C.F.R. § 3.344.  If 
any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

